DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.

 Response to Amendment
	Applicant amendments filed 03/24/2022 have been entered. Applicant amendments overcomes the previous 112(b) rejection set forth in the Office Action mailed 12/29/2021, the 112(b) rejection is withdrawn. 

Status of Claims
	Claims 1-11 and 13-21 remain pending in the application, with claims 1-11, 15-16, and 18-21 being examined and claims 13-14 and 17 remaining withdrawn pursuant to the election to restriction filed 06/07/2021. 

Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 recites “comprising a spout providing the second portion”. It is unclear what this phrase means, and for examination will be interpreted as being a spout provided as a part of the second portion Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 recites “the at least one drop jetting device includes a plurality of drop jetting devices respectively disposed between each of the constrictions” on lines 4-5. It is not seen in the specification where there is a plurality of drop jetting devices between each constriction. The only place where multiple drop jetting devices is seen is in reference to Figure 11 which has three branching channels each with their own drop jetting device. 
Claim 21 recites “wherein each of the constrictions includes a different respective drop jetting device” on lines 1-2. While the specification does have support on paragraph [0030] for a plurality of constrictions in series and at least one drop jetting device provided to break the capillary meniscus (as recited in claim 15), and paragraph [0036]-[0037] where the drop jetting device may be a thermal resistor or a piezo resistive element, it is not seen in the specification where each of the constrictions when in series includes a different respective drop jetting device. The only example where there are multiple drop jetting devices is in Figure 11 which has three branching channels each with their own drop jetting device. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, lines 1-2 recites “further comprising a pillar between the first portion and the second portion”. It is unclear if this pillar is the same or different from the pillar in claim 1 on line 9. 
For examination, it will be interpreted that the pillar from claim 1 and the pillar from claim 8 are the same pillars. 
Claim 9 is rejected by virtue of being dependent on a rejected claim. 
Claim 10 recites on lines 1-2 “further comprising a pillar within the first portion and spaced from the constriction”. It is unclear if this pillar is the same or different from the pillar in claim 1 on line 9. 
For examination, it will be interpreted that this is a different pillar from the pillar of claim 1, such that in claim 10 there are two pillars. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US-2004/0258569-A1) in view of Blair (WO-2014/178827-A1).
Regarding claim 1, Yamazaki teaches a microfluidic valve comprising: 
a first portion (space portion 210) of a liquid conduit to contain a gas ([0033], Figures 2A-B); 
a second portion (supply chamber 207) of a liquid conduit to contain the liquid ([0033], Figures 2A-B); 
As it is understood, liquid is held within a liquid supply tank 203, the supply chamber 207, and the liquid transport portion 202 as seen in Figure 2A. It is understood that liquid supply tank 203, supply chamber 207, and liquid transport portion 202 together make up the second portion of a liquid conduit to contain a liquid, where the space portion 210 (first portion) is connected to the liquid supply tank 203, supply chamber 207, and liquid transport portion 202 and is therefore a part of a liquid conduit. For examination, the second portion will be referenced as supply chamber 207.
a constriction (ejection orifice 205) between the first portion (210) and the second portion (207) and across which a capillary meniscus is to form between the gas and the liquid, wherein the constriction (205) ([0033], Figures 2A-B) includes: 
a first side wall parallel to a direction of the flow of the liquid, 
a second side wall parallel to the first side wall, and 
a pillar disposed between the first side wall and the second side wall; 
As seen in Figures 2A-B, it is understood that there are sidewalls that are parallel to the flow of fluid, where in Figure 2B there are two projections which are understood to protrude from the sidewalls and as such are disposed between the first side wall and second side wall.  It is understood that this projection is a pillar, as the projection into the channel creates a post.
a drop jetting device (heat generating element 206) within the second portion (207) to open the microfluidic valve by breaking the capillary meniscus across the constriction (205), wherein the drop jetting device (206) includes a resistive element ([0033], Figures 2A-B); and 
As stated by paragraph [0037], it is understood that Figure 3 is a detailed view of the construction of the heat generating element, which includes a thin-film resistor 303. Further, it is understood that the ejection orifice 205 (constriction) is in the liquid transport portion 202, which is understood to be a part of the second portion. 
Yamazaki does not teach where the first portion including a sensor to detect a flow of a liquid;
		a controller to activate the drop jetting device based upon signals from the sensor. 
In the analogous art of microfluidic devices for transporting fluid, Blair teaches: 
a sensor (referred to as sensor 406) to detect the flow of the liquid ([0016] and Figure 4); and 
	As stated by paragraph [0016], the sensor 406 can be an impedance sensor that can detect impedance changes as particles in the fluid pass over the sensor. Therefore it is understood that the sensor 406 is able to detect when a fluid is flowing over it due to the particles within it. 
a controller (referred to as host device 108) to activate the drop jetting device based upon signals from the sensor (406) ([0004] and Figure 1).
	As stated by paragraph [0004], the host device 108 can send and receive data to an electronic controller 106, where the host device 108 can send and receive data to and from electronic controller 106, which includes command information for controlling microfluidic device 102 and sensor data. As further seen in Figure 1, the microfluidic device includes sensors 131 and actuators 128. As it is understood, Figure 4 shows a microfluidic structure that is understood to have a controller (host device 108 and electronic controller 106) to control a pump actuator 404 which can be a thermal resistor ([0017]). 
	It would have been obvious to one skilled in the art to modify the device of Yamazaki such that it has a sensor and host device (controller) as taught by Blair for the benefit of controlling the device ([0004] of Blair). 
Regarding claim 2, modified Yamazaki teaches the microfluidic valve of claim 1. Modified Yamazaki further teaches wherein the drop jetting device comprises a thermal resistor and the controller is to activate the drop jetting device to fire and, in response to the drop jetting device firing, to break the capillary meniscus across the constriction and to provide flow of the liquid through the first portion and the second portion of the liquid conduit without interruption.
It is understood from Figure 3 and paragraph [0037] of Yamazaki that the heat generating element is comprised of a thin-film resistor. It is understood that during activation of the heat generating element of Yamazaki it will break the capillary meniscus to provide liquid flow. 
Regarding claim 16, modified Yamazaki teaches the microfluidic valve of claim 1. Modified Yamazaki further teaches wherein the sensor is a wet-dry sensor and wherein: 
the controller is to activate the drop jetting device to fire and, in response to the drop jetting device firing, to break the capillary meniscus across the constriction and to permit the flow of liquid into and to fill the first portion of the liquid conduit with the liquid.
As stated by paragraph [0016] of Blair, the sensor 406 can be an impedance sensor that can detect impedance changes as particles in the fluid pass over the sensor. It is understood that the sensor will not only have different signals based on particles flowing over it, but different signals for if there is a fluid or not over the sensor 406 and is therefore a wet-dry sensor. It is understood that during activation of the heat generating element of Yamazaki it will break the capillary meniscus to provide liquid flow, where the droplet seen in Figures 2A-2B fills the space portion 210 (second portion). 
Regarding claim 19, modified Yamazaki teaches the microfluidic valve of claim 1. Modified Yamazaki further teaches wherein the sensor is a first sensor, the microfluidic valve further including a second sensor disposed in the second portion, and the controller to activate the drop jetting device based upon signals from the first sensor and the second sensor.
It is understood that in an alternative embodiment of Blair, a microfluidic device 102 may have multiple components such as sensors 131 that are connected to an electrical interface 132 that is understood to be in communication with an electric controller 106 (Blair; [0009], [0011], Figure 2). As such it is understood that the number of sensors is not limited to the one sensor shown in Figure 4. 
As such, it is understood that there may be multiple sensors 406 in communication with the electronic controller and host device, which in turn activates the pump actuator 404. 
It would have been obvious to one skilled in the art to include multiple sensors as taught by Blair because Blair teaches that sensors can be in communication with an electronic controller that also energizes actuators for the functioning of a microfluidic device (Blair; [0009]). 
It is understood that multiple sensors is a duplication of parts, which does not have patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI.B. 
Regarding claim 20, modified Yamazaki teaches the microfluidic valve of claim 1. Modified Yamazaki further teaches wherein the sensor is a first sensor comprising a wet-dry sensor, the microfluidic valve further including a second sensor comprising an impedance sensor.
[0016] of Blair states that the sensor 406 is an impedance sensor. However it is also understood that the impedance sensor is a wet-dry sensor, as the signals from the sensor are understood to not only be different based on particles flowing over the sensor, but also have different signals based on if there is liquid over the sensor or not. 
It is understood that in an alternative embodiment of Blair, a microfluidic device 102 may have multiple components such as sensors 131 that are connected to an electrical interface 132 that is understood to be in communication with an electric controller 106 (Blair; [0009], [0011], Figure 2). As such it is understood that the number of sensors is not limited to the one sensor shown in Figure 4. 
As such, it is understood that there may be multiple sensors 406 in communication with the electronic controller and host device, which in turn activates the pump actuator 404. 
It would have been obvious to one skilled in the art to include multiple sensors as taught by Blair because Blair teaches that sensors can be in communication with an electronic controller that also energizes actuators for the functioning of a microfluidic device (Blair; [0009]). 
It is understood that multiple sensors is a duplication of parts, which does not have patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI.B. 

Claim 1 is alternatively rejected and claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US-2010/0270156-A1) in view of Pollack (US-2008/0038810-A1) and Pope (US-2010/0236927-A1). 
Regarding claim 1, if it is determined that modified Yamazaki does not teach the microfluidic valve of claim 1, Srinivasan teaches a microfluidic valve comprising: 
a first portion of a liquid conduit (gap 416) to contain a gas, the first portion including a sensor to detect a flow of a liquid ([0115], Figures 4A-B);
	Figure 4B shows a side view of gap 416 (liquid conduit). It is understood that there is a reservoir electrode 422 that has a droplet 450 and that before the electrodes are activated, the space to the right of transition point 442 will not have a droplet and will therefore contain a gas, as a daughter droplet formed from droplet 450 is transported to another reservoir electrode 434 and it is understood to form a droplet 454 such that there is a point where there is no liquid droplet 454 at electrode 434 ([0123], [0124]). [0016] states that the system includes a sensor for monitoring a footprint of the droplet during formation of the sub-droplet, which includes detecting a parameter associated with the volume of the droplet or electrical, chemical, and/or physical properties of the droplet. It is understood that as the sensor detects parameters of the formation of the sub-droplet, that therefore it will detect the flow of the liquid as forming the droplet involves the movement of the liquid. [0123] states that electrodes 422 and 426 are used to dispense daughter droplets having a first volume from droplet 450, it is therefore understood that the sensor described in [0016] would be placed in the area of these electrodes, the first portion. 
a second portion of a liquid conduit (416) to contain the liquid; 
	It is understood that the area of the gap 416 before the transition point 442, to the left, will be the second portion that contains the liquid. 
a constriction (transition point 442) between the first portion and the second portion (422) and across which a capillary meniscus is to form between the gas and the liquid, wherein the constriction (442) ([0119], Figures 4A-B) includes: 
	It is understood that a capillary meniscus is capable of forming at transition point 442 (constriction). 
a first side wall parallel to a direction of the flow of the liquid, 
a second side wall parallel to the first side wall, and
	It is seen in Figure 4B that the transition point 422 has two parallel sidewalls formed on the substrates 410 and 414 ([0115]). The second portion is the space to the left of the transition point 442 (constriction) and the space to the right of the transition point 442 (constriction) is the first portion. 
a drop jetting device within the second portion to open the microfluidic valve by breaking the capillary meniscus across the constriction (442); and 
	It is understood that the electrode 426 is a drop jetting device, and would be capable of breaking the capillary meniscus across the transition point 422 (constriction), as it is the activation and deactivation of the electrodes that is understood to move the droplet. 
a controller to activate the drop jetting device based upon signals from the sensor.
	It is stated by [0016] that there is a processor that is programmed to control the supply of voltage to the one or more electrodes, where there processor adjusts the voltage to control the position of the edge of the droplet during formation of the sub-droplet, where sensors detect parameters of the droplet. Therefore, there is a controller (processor) that has sensors relating to information about the droplet formation, where the processor adjusts voltages to control the position of the droplet. 
Srinivasan does teach a constriction, however Srinivasan does not teach a pillar disposed between the first side wall and the second side wall. 
In the analogous art of droplet microactuators, Pollack teaches a physical obstacle (Pollack; abstract, [0366]). 
 Specifically, Pollack teaches where a physical obstacle 1402 permits the removal of some or all of a droplet 1403 surrounding beads 1401 where the physical obstacle 1402 is a projection attached to the top plate or bottom plate (Pollack; [0366]). It is seen in Figure 14 that the physical obstacle 1402 is a pillar. 
It would have been obvious to one skilled in the art to modify the transition point of Srinivasan such that it includes the physical obstacle of Pollack because Pollack teaches that the physical obstacle permits the removal of some or all of a droplet from beads (Pollack; [0366]). 
Beads are described in [0050] of Srinivasan, as such it is understood that the fluid used in the actuator of Srinivasan may include beads. 
While Srinivasan does teach a drop jetting device, Srinivasan does not teach wherein the drop jetting device includes a resistive element. 
In the analogous art of droplet actuators, Pope teaches electrodes that compose a resistive material (Pope; abstract, [0003]).
Specifically, Pope teaches where a droplet actuator includes a substrate with an electrode coupled to a voltage source, where the electrode may be a two terminal electrode composed of a resistive material such that the electrode functions as a resistor (Pope; [0003]). 
It would have been obvious to one skilled in the art to modify the electrodes of modified Srinivasan such that they are the two terminal electrodes taught by Pope because Pope teaches that the two terminal electrodes function as a resistor that have spatial distribution of electric potential along their length (Pope; [0003]). 
 Examiner further finds that the prior art contained a device/method/product (i.e., droplet actuator) which differed from the claimed device by the substitution of component(s) (i.e., electrodes) with other component(s) (i.e., a resistive element), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., the electrodes of Srinivasan with the two terminal electrodes of Pope), and the results of the substitution (i.e., performing the actions of a droplet actuator) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the electrodes of reference Srinivasan with the two terminal electrodes composed of a resistive material of reference Pope, since the result would have been predictable.
Regarding claim 6, modified Srinivasan teaches the microfluidic valve of claim 1. Modified Srinivasan further teaches wherein the constriction is a first constriction, the microfluidic valve further comprising a second constriction in the second portion in series with the constriction, wherein the second constriction has a reduced cross- sectional area as compared to the first constriction.
[0119]-[0122] describe that the droplet actuator seen in Figures 4A-B are “staged”, where droplets at each successive stage produces a smaller droplet, with [0121] reciting “Droplet actuator 400 is not limited to two droplet dispensing stages only. Droplet actuator 400 may include any number of droplet dispensing stages…” Therefore it is understood that there will be a second constriction in series with the transition point 422 (first constriction) that has a smaller cross-sectional area. 
Regarding claim 7, modified Srinivasan teaches the microfluidic valve of claim 6. Modified Srinivasan further teaches further comprising a third constriction in the second portion in series with the first constriction and the second constriction, wherein the third constriction has a reduced cross-sectional area as compared to the first constriction and the second constriction, see claim 6 supra.
As described for claim 6, [0119]-[0122] of Srinivasan describes where the droplet actuator seen in Figures 4A-4B are staged and may include multiple transition points 422 (first constriction) in series with one another that get smaller and smaller. As such, it is understood that there may be a third constriction after the second constriction that has the smallest cross-sectional area. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US-2004/0258569-A1) and Blair (WO-2014/178827-A1), and further in view of Shinoda (US-2009/0308473-A1). 
Regarding claim 3, modified Yamazaki teaches the microfluidic valve of claim 1. Modified Yamazaki does not teach a spout providing the second portion, the spout having an end projecting into the first portion to locate the constriction within the first portion.
In the analogous art of microfluidic devices for droplet formation and movement, Shinoda teaches a microfluidic device that creates a droplet using a piezoelectric element at a communicating port to a hollow area. 
Specifically, Shinoda teaches a communicating port 13 of a flow channel 1 that leads to cavity 2 ([0084] and Figure 4). Sheath liquid T and sample liquid S are both sent to communication port 13, where pressure is applied to both liquids by a piezoelectric element 5, causing droplets to be ejected into cavity 2 ([0086] and Figure 4). As stated by paragraph [0099], the cavity 2 is filled with a gas. In Figure 4, communicating port 13 protrudes into cavity 2 and is understood to be a spout. 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., protruding a droplet forming component into a gas-filled cavity), and that in combination, each element merely would have performed the same function as it did separately (i.e., ejecting droplets of liquid), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to combine the ejection orifice of reference modified Yamazaki with the communication port that protrudes into a gas-filled cavity of reference Shinoda, since the result would have been predictable.
Regarding claim 4, modified Yamazaki teaches the microfluidic valve of claim 3. Modified Yamazaki further teaches wherein the end is tapered about the constriction. 
As it is understood, combining modified Yamazaki and Shinoda would result in the ejection orifice 205 of Yamazaki projecting into the space portion 210. It is understood that the ejection orifice 205 would still have the constriction as seen in Figure 2B, and it is understood that it will have a tapered end.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US-2004/0258569-A1) and Blair (WO-2014/178827-A1), and further in view of Barth (US-6360775-B1).
Regarding claim 5, modified Yamazaki teaches the microfluidic valve of claim 1. Modified Yamazaki does not teach a second constriction between the first portion and the second portion in parallel with the constriction. 
In the analogous art of microfluidic devices where fluid movement is achieved by using a heating resistor to increase the size of a bubble, Barth teaches a device with multiple constrictions. 
Specifically, Barth teaches a fluid flow 920 which is understood to be a fluid source (Column 18 line 41 and Figure 9A). There are source necks 908, 910, and 912 that admit liquid 904 to gate 914, where the source necks are understood to be parallel constrictions (Column 18 lines 37-38 and Figure 9A). It is understood that gate 914 contains bubble 902, which is gas from liquid 904 and vapor of liquid 904 generated by heater 906 (Column 18 lines 35-36 and Figure 9A). 
It would have been obvious to one skilled in the art to modify the device of modified Yamazaki such that there is another constriction in parallel with the first constriction (ejection orifice 205) that connects a common liquid chamber to a common gas chamber as taught by Barth for the benefit of removing gas from the liquid (Barth; Column 18 lines 45-50). 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US-2004/0258569-A1) and Blair (WO-2014/178827-A1), and further in view of Prakash (US-2008/0185057-A1).
Regarding claim 8, modified Yamazaki teaches the microfluidic valve of claim 1. It is understood that modified Yamazaki teaches a pillar between the first portion (210) and the second portion (207), the pillar forming the constriction (205) on a first side of the pillar. In Figure 2B of Yamazaki, the liquid transport portion 202 has a channel where there is a projection that creates the ejection orifice 205 (constriction). It is understood that this projection is a pillar, as the projection into the channel creates a post. Modified Yamazaki does not teach forming a second constriction on a second side of the pillar and across which a second capillary meniscus is to form between the gas and the liquid. 
In the analogous art of controlling fluid through a microfluidic device, Prakash teaches channel geometries.
Specifically, Prakash teaches various geometries for shift registers as seen in Figure 14. As stated by paragraph [0134], a channel can have at least one symmetric or asymmetric constriction that causes the bubbles to contract and relax while passing through the channel. It is understood from Figure 14 that the channel may have various numbers and types of constrictions. 
It would have been obvious to one skilled in the art to modify the liquid transport portion of modified Yamazaki such that it has a constriction as taught by Prakash for the benefit of time control over the movement of the bubble ([0133] of Prakash). 
It is understood that with the combination of Prakash, there may be multiple constrictions in series, as such the constriction of Prakash would be placed before the pillar of modified Yamazaki to form a second constriction. 
It is being interpreted that the pillar in claim 8 is the same as the pillar described in claim 1. 
Regarding claim 9, modified Yamazaki teaches the microfluidic valve of claim 8. It is understood that the constriction of Prakash will occur before the ejection orifice 205 but after the liquid has interacted with the heat generating element 206 as seen in Figure 2B of Yamazaki. As the constriction will be a narrowing of the liquid transport portion 202, it is understood that the constriction will face a perimeter of the first portion (space portion 210) of the liquid conduit. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US-2004/0258569-A1) and Blair (WO-2014/178827-A1), and further in view of Ulmanella (US-2007/0280856-A1).
Regarding claim 10, modified Yamazaki teaches the microfluidic valve of claim 1. Modified Yamazaki does not teach a pillar within the first portion and spaced from the constriction so as to be impacted by the liquid passing through the constriction upon breaking of the capillary meniscus.
In the analogous art of microfluidic devices and filling sample chambers with biological samples, Ulmanella teaches where a chamber has physical modifications that impact the meniscus of a sample. 
Specifically, Ulmanella teaches projecting members 45, which have a pillar-like configuration as seen in Figure 4 ([0083]). Figures 2A-2F shows the advancement of a sample as it moves through the microfluidic device, and it is understood that the introduction of liquid will be the same for the device as seen in Figure 4 ([0069]). It is understood that the liquid sample would progress through the chamber that is originally filled with a gas (such as air) ([0070]). 
It would have been obvious to one skilled in the art to modify the space portion 210 of modified Yamazaki such that it has the pillar structures 45 as taught by Ulmanella for the benefit of controlling the movement of the meniscus as it moves within the chamber ([0077] of Ulmanella).
It is being interpreted that the pillar described in claim 10 is different from the pillar described in claim 1. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US-2004/0258569-A1) and Blair (WO-2014/178827-A1), and further in view of D’Angelo (US-2013/0067993-A1). 
Regarding claim 11, modified Yamazaki teaches the microfluidic valve of claim 1. Modified Yamazaki does not teach a viscous plug across the constriction.
In the same problem solving area of sealing reservoirs, D’Angelo teaches a viscous plug. 
Specifically, D’Angelo teaches where a viscous plug 36 is used to seal a reservoir 32 containing fluid 33 shown in Figure 10 ([0062]). 
It would have been obvious to one skilled in the art to modify the device of modified Yamazaki such that there is a viscous plug as taught by D’Angelo for the benefit of sealing fluid until the plug is moved and the fluid is released ([0062] and [0063] of D’Angelo). 

Claim(s) 15, 18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crivelli (US-2003/0215335-A1) in view of Blair (WO-2014/178827-A1).
Regarding claim 15, Crivelli teaches a microfluidic valve comprising: 
a liquid conduit including a first side wall parallel to a direction of flow of a liquid, and a second side wall parallel to the first side wall, wherein the liquid conduit includes a plurality of constrictions (constriction 30a) in series along a microfluidic conduit, each of the plurality of constrictions (30a) being sized such that a capillary meniscus forms at a gas-air interface existing at one of the constrictions (30a), and wherein each of the constrictions (30a) is provided by teeth disposed along the first side wall and the second side wall; 
It is understood that Figure 1A shows a liquid conduit, where the constrictions 30a are formed by protrusions of the parallel sidewalls, where the protrusions are teeth. As stated by paragraph [0017], there are channels 30-34 as seen in Figure 1A where each channel has a constriction. It is understood that Figure 1B that depicts constriction 30a is a detailed view of one of the chambers, as such it is understood that there will be corresponding constrictions for each of the channels 30-34 that connects the chambers. It is understood that the constrictions 30a are sized to form gas-air interfaces.
4Amendment and ResponseApplicant: Pavel Kornilovich, et al.Serial No.: 16/477807Filed: July 12, 2019Docket No.: 85764225at least one drop jetting device (sheet resistors 20-25) to break the capillary meniscus, wherein the drop jetting device (20-25) includes a resistive element ([0017], Figure 1A); and 
As stated by paragraph [0016], when the heating element is activated, it vaporizes a portion of the fluid in the chamber, causing the fluid to flow from one chamber to the next. 
While Crivelli does teach a controller 52 that may be programmed to apply a voltage to the resistors in a variety of patterns ([0022]), and that there may be a sensor disposed in a chamber or channel to measure a characteristic of the fluid ([0032]), it is understood that the controller 52 does not activate the drop jetting device based upon signals from a sensor disposed within the microfluidic valve. 
In the analogous art of microfluidic devices for transporting fluid, Blair teaches a sensor and host device (Blair; [0014], [0004]). 
	Specifically, Blair teaches: 
a sensor (referred to as sensor 406) to detect the flow of the liquid ([0016] and Figure 4); and 
	As stated by paragraph [0016], the sensor 406 can be an impedance sensor that can detect impedance changes as particles in the fluid pass over the sensor. Therefore it is understood that the sensor 406 is able to detect when a fluid is flowing over it due to the particles within it. 
a controller (referred to as host device 108) to activate the drop jetting device based upon signals from the sensor (406) ([0004] and Figure 1).
	As stated by paragraph [0004], the host device 108 can send and receive data to an electronic controller 106, where the host device 108 can send and receive data to and from electronic controller 106, which includes command information for controlling microfluidic device 102 and sensor data. As further seen in Figure 1, the microfluidic device includes sensors 131 and actuators 128. As it is understood, Figure 4 shows a microfluidic structure that is understood to have a controller (host device 108 and electronic controller 106) to control a pump actuator 404 which can be a thermal resistor ([0017]). 
	It would have been obvious to one skilled in the art to modify the device of Crivelli such that it has a sensor and host device (controller) as taught by Blair for the benefit of controlling the device based on sensed data ([0004] of Blair). 
Regarding claim 18, modified Criville teaches the microfluidic valve of claim 15. Modified Criville further teaches wherein the constrictions include a first plurality of constrictions and a second plurality of constrictions, wherein the first plurality of constrictions are spaced apart from the second plurality of constrictions, and wherein the at least one drop jetting device includes a plurality of drop jetting devices respectively disposed between each of the constrictions.
As seen in Figure 1B of Criville, there is a constriction 30a that corresponds to each channel 30-34 (Criville; [0017]). It is further seen in Figure 1A of Criville that the channels are connected to each other one after the other, where if looking at a single sheet resistor, a first constriction would be immediately prior to the sheet resistor and a second constriction would occur after traveling across the sheet resistor to the next channel. As such, it is understood that there would be a plurality of first and second constrictions, where the constrictions are on either side of the sheet resistors 20-25 (drop jetting device).
Regarding claim 21, modified Crivelli teaches the microfluidic valve of claim 15. Modified Crivelli further teaches wherein each of the constrictions includes a different respective drop jetting device, and the microfluidic valve further includes: 
It is seen in Figure 1A of Criville that there are multiple sheet resistors 20-25 for each constriction, where it is understood that there are multiple constrictions 30a seen in Figure 1B corresponding to each channel 29-34. 
a first portion of the liquid conduit to contain a gas, the first portion including the sensor to detect the flow of the liquid; and 
a second portion of the liquid conduit to contain the liquid.
	It is seen in Figure 1A that the liquid conduit of Criville includes reservoir 39 that holds a fluid that is added to the fluid in channels 31 and 32 (Criville; [0028]). This is understood to be a second portion of the liquid conduit. 
It is understood that the conduit with the resistors 20-25 is a first portion, which before being filled with liquid contains a gas, and Criville has been modified with Blair to include a sensor. The sensor of Blair is disposed in the channel 402 seen in Figure 4 of Blair (Blair; [0016]). Therefore, it is understood that one skilled in the art would recognize that the sensor of Blair could be placed where fluid would be moving. As such, it is understood that the sensor of Blair could be placed in the same area as the sheet resistors 20-25 (first portion) to detect flow of liquid as it enters. 

Response to Arguments
Applicant’s arguments, see page 7, filed 03/24/2022, with respect to the rejection(s) of claim(s) 1-2, 6-7, 16, and 19-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamazaki (US-2004/0258569-A1) and Blair (WO-2014/178827-A1).
Applicant’s arguments, see page 11, filed 03/24/2022, with respect to the rejection(s) of claim(s) 15, 18, and 21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Crivelli (US-2003/0215335-A1) and Blair (WO-2014/178827-A1).
Regarding Applicant arguments on page 7 that Yamazaki teaches a drop wise flow of liquid and is silent with respect to a capillary meniscus and therefore does not teach a constriction where a capillary meniscus forms, Examiner respectfully disagrees. Even though Yamazaki is silent with respect to a capillary meniscus forming, it is understood that one will form as seen in Figure 2A where liquid is not passing the ejection orifice 205. 
Further regarding Applicant arguments that dependent claims 2 and 16 have been amended to clarify that the activation of the drop jetting device breaks the capillary meniscus and provides flow of the liquid without interruption and/or fills the first portion of the conduit with liquid, Examiner respectfully disagrees. With regards to claim 2 where the flow of liquid not interrupted between the first portion and the second portion, it is understood that Yamazaki teaches that the droplet 209 seen in Figure 2B flows without interruption, as there are no obstacles seen that would interrupt flow. Regarding claim 16, it is understood that the liquid droplet 209 still fills the first portion of the liquid conduit (space portion 210). Claim 16 is not specific as to how much of the first portion is filled, so even partial filling would read on the limitation. Further, the limitations of claims 2 and 16 are drawn to the intended use of the controller, as such so long as the prior art is capable of either allowing liquid to flow without interruption or to fill the liquid conduit, it will read on the limitations of the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796